Citation Nr: 1727518	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1977 to March 1978.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

In February 2015, the Board issued a decision in which it continued the denial of service connection for an acquired psychiatric disorder.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in October 2016 the Court issued a memorandum decision that vacated the February 2015 Board decision and remanded the claim of service connection for an acquired psychiatric disorder to the Board in order for it to readjudicate the claim on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated, the Court issued an October 2016 memorandum decision in which it vacated the Board's February 2015 decision denying service connection for an acquired psychiatric disorder and remanded the appeal to the Board for it to address certain deficiencies in its former decision and then readjudicate the claim on appeal.  Upon review of the Court's memorandum decision, the Board finds that remand is necessary to address those concerns outlined by the Court prior to readjudicating the claim on appeal. 

To begin, the Court noted that in a February 2012 ophthalmological examination, a VA ophthalmologist evaluating the Veteran for an unrelated claim stated that "[r]ecent studies concluded that exposure to trichloroethylene tetrachloroethylene or perchloroethylene in the contaminated water supplies at Camp Lejeune has been linked to the development of neurobehavioral effects."  The Court further commented that the Board did not secure an opinion from a VA examiner regarding the studies referenced by the February 2012 VA ophthalmologist and whether those studies suggest a possible link between the Veteran's exposure to contaminated Camp Lejeune water and his later development of an acquired psychiatric disorder.  The Court highlighted the fact that the Board still dismissed the probative value of the February 2012 VA ophthalmologist's statement without securing an opinion regarding the relative merit of that statement and the referenced studies.  Accordingly, on remand the RO must have a VA examiner specifically address the referenced studies and comment on the possible connection between Camp Lejeune water exposure and the Veteran's development of an acquired psychiatric disorder.  

The Court also noted that the Board failed to appropriately address the Veteran's assertion that his in-service shaving compulsion was a manifestation of the acquired psychiatric disorder that he was diagnosed with after his discharge from the military.  Specifically, the Court found that none of the prior VA examiner's opinions acknowledged the Veteran's in-service shaving compulsion and discussed whether it was a manifestation of the acquired psychiatric disorder.  Therefore, on remand the RO must have a VA examiner specifically address whether the Veteran's in-service shaving compulsion was a manifestation of his acquired psychiatric disorder. 

Finally, the Court found the Board's repeated attempts to secure an opinion regarding the Veteran's assertion that his acquired psychiatric disorder was aggravated beyond its normal progression by his service-connected disabilities, in particular his skin disorder and chest pain.  Specifically, the Court critiqued the Board's acceptance of the December 2014 addendum opinion which found that it was less likely than not that the acquired psychiatric disorder was aggravated by the Veteran's service-connected disabilities, as the addendum opinion was not supported by an adequate rationale.  Thus, on remand the RO must secure an addendum opinion from a qualified VA examiner as to whether the acquired psychiatric disorder was aggravated beyond its normal progression by service-connected disabilities, and must ensure that the opinion is supported by a thorough rationale that takes into consideration the Veteran's lay statements.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran's claims file to the VA examiner who issued the December 2014 addendum opinion, or, if he/she is not available, to another qualified VA examiner, for the purpose of providing an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the opinion.  If, upon receipt of the claims file and a copy of this remand, the examiner determines that an examination is needed in order to provide an opinion responsive to the following issues, then the examiner must also carry out any and all special studies or tests, including psychological testing and evaluation, necessary for proper evaluation.  The Board leaves the determination of whether an examination is necessary to the discretion of the examiner.  

The examiner must first provide diagnoses for all psychiatric disorder found.  The examiner must integrate the previous psychiatric findings and diagnoses with the most current treatment records to obtain a true picture of the nature of the Veteran's psychiatric status.  In evaluating the diagnoses for the Veteran's acquired psychiatric disorder, the examiner should consider the following prior diagnoses as reflected in the Veteran's treatment history with VA as well as private treatment providers: dysthymic reaction; depression; personality disorder not otherwise specified; schizophrenia, paranoid type; anxiety state; paranoid personality by history; depressive disorder and psychotic disorder, both not otherwise specified; and depression and adjustment disorder. 

Thereafter, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the acquired psychiatric disorder is related to service, to specifically include as due to exposure to contaminated water during his period of service when he was stationed at Camp Lejeune.  The examiner is invited to consider, and comment upon as necessary, the statement of the February 2012 VA ophthalmologist who administered an ophthalmology examination for the Veteran and whom commented that studies showed that exposure to Camp Lejeune contaminated water could contribute to the development of neurobiological effects.  In addition, the examiner is specifically requested to consider the Veteran's documented shaving compulsion while in service and opine as to whether it was a manifestation of an acquired psychiatric disorder that the Veteran developed prior to his discharge from service.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that the acquired psychiatric disorder was caused or aggravated by one or more service-connected disabilities (listed in a March 2017 rating decision) or combination therefrom.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated the acquired psychiatric disorder, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

In providing this opinion, the examiner must specifically address the Veteran's lay contentions regarding the development of his acquired psychiatric disorder in relation to the manifestation of his service-connected disabilities. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

2.  After completing the above action the RO must readjudicate the issue on appeal.  If the benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded in this case.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




